 
EXHIBIT 10.51

 
SUBLEASE AGREEMENT




THIS SUBLEASE AGREEMENT is entered into effective as of January 1, 2011 (the
“Effective Date”), by and between NORTECH SYSTEMS INCORPORATED, a Minnesota
professional corporation (“Sublessor”) and WINLAND ELECTRONICS, INC., a
Minnesota corporation (“Sublessee”).


RECITALS


A.           Sublessor is the tenant under that certain Lease Agreement of even
date herewith (the “Main Lease”) with Sublessee.


B.           Pursuant to the Main Lease, Sublessee has leased to Sublessor the
Leased Premises (as defined in the Main Lease) its office and manufacturing
facility (the “Building”) and improvements (collectively, the “Improvements”)
located at 1950 Excel Drive, Mankato Minnesota, 5600, which Building and
Improvements are hereinafter referred to as the “Main Lease Premises.”  The
Building is a 58,000 square foot building consisting of 32,500 square feet of
manufacturing space, 10,000 square feet of warehouse space and 15,500 square
feet of office space.


C.           The parties mutually desire for Sublessee to sublease from
Sublessor approximately 1,000 square feet of the Main Leased Premises to be
designated by Sublessor and Sublessee (the “Sublease Premises”).


D.           Terms not otherwise defined herein shall have the meaning given
them in the Main Lease.


PROVISIONS


In consideration of the mutual promises set forth in this Sublease Agreement and
other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:


1.           Recitals.  The Recitals set forth above are incorporated into and
made a substantive part of this Sublease Agreement.


2.           Main Lease.  The terms and conditions of the Main Lease, as they
apply to the Sublease Premises, are incorporated into this Sublease Agreement by
reference, except for those terms specifically excluded in this Sublease
Agreement.  Sublessee acknowledges and agrees:


a.           That Sublessee is granted no greater or additional rights and/or
privileges under this Sublease Agreement than Sublessor was granted as tenant
under the Main Lease.


b.           The obligations, conditions and covenants of the Sublessee as
landlord under the Main Lease shall remain the obligations, conditions and
covenants of Sublessee, and Sublessor shall not be required to perform the same
in the event of a default by Sublessee.


c.           Sublessor shall have all the rights and privileges of the Sublessee
as landlord under the Main Lease, except Sublessor shall not be entitled to
receive Rent payable under the Main Lease and except as herein otherwise
specifically provided.


Sublessor and Sublessee mutually agree not to do or suffer or permit anything to
be done which would result in a default under the Main Lease or cause the Main
Lease to be terminated or forfeited.


3.           Sublease Premises.  Sublessor hereby subleases the Sublease
Premises to Sublessee, subject to and together with the terms and conditions of
this Sublease Agreement, and the applicable terms and conditions of the Main
Lease.


4.           Term.  The term of this Sublease Agreement (the “Term”) shall be
one (1) year commencing on the Effective Date (as defined in the Main Lease).


5.           Base Rent.  Beginning on the Effective Date (as defined in the Main
Lease), Sublessee agrees to pay to Sublessor without demand, deduction or
setoff, at $5.25 per square feet, or $437.50 per month.  Sublessee shall pay to
Sublessor during the Term of this Sublease Agreement base monthly rent, on the
fifth (5th) day of each and every month, without demand, deduction, or set-off,
during the Term.  Each installment of base rent and any additional amounts due
under this Sublease Agreement to be paid to Sublessor shall be paid by check,
payable to the order of Sublessor (or such nominee as shall have been designated
by Sublessor to receive such payment).  A pro rata portion of such monthly base
rent shall be due for any partial calendar month during the Term, in proportion
to the number of days of such calendar month falling within the Term.


6.           Condition of the Sublease Premises.  Sublessee agrees to accept the
Sublease Premises in its as-is condition, provided that Sublessor shall use
commercially reasonable efforts to enforce its rights under the Main Lease to
ensure that the Sublease Premises is delivered in the condition required by the
Main Lease.


7.           Insurance.  Sublessee shall maintain with respect to the Sublease
Premises all insurance required to be maintained by Sublessor, as tenant,
pursuant to the Main Lease .  The insurance policies maintained by Sublessee
shall be subject to all provisions of the Main Lease to the extent applicable
thereto.


8.           Indemnification; Waiver of Claims.  Sublessee agrees that it will
indemnify and hold Sublessor and Sublessee (to the extent relating to the
Sublease Premises) forever harmless as provided in the Main Lease, which
indemnification and hold harmless shall also include any and all responsibility
or liability which Sublessor may incur by virtue of this Sublease Agreement
arising out of any failure of Sublessee in any respect to comply with and
perform the requirements and provisions of the Main Lease as they relate to the
Sublease Premises (except as expressly excepted in this Sublease Agreement) or
this Sublease Agreement.


9.           Transfers.  Sublessee shall not assign or pledge this Sublease,
further sublease all or any portion of the Sublease Premises, or otherwise
transfer this Sublease or the Sublease Premises, without compliance with all
requirements of the Main Lease.


10.           Alterations and Improvements.  Sublessee shall not make any
alterations and improvements to the Sublease Premises without Sublessor’s prior
written consent and full compliance with the terms and conditions of the Main
Lease.


11.           Repair and Maintenance.  Sublessee shall at its own cost and
expense repair and maintain all of the Sublease Premises in full compliance with
the terms and conditions of the Main Lease.


12.           Default.  If any one or more of the following events occurs,
Sublessee shall be deemed to be in default under this Sublease Agreement:


a.           Sublessee fails to pay, when due, any installment of Rent, for
which Sublessee is responsible under this Sublease Agreement.


b.           Sublessee fails to keep, observe or perform any of the other
non-monetary terms, covenants and conditions herein to be kept, observed and
performed by Sublessee under this Sublease Agreement; provided, however, that
Sublessee shall have five (5) days less than any applicable cure period under
the Main Lease within which to cure the default in question.


If Sublessee is in default under any provision of this Sublease Agreement,
Sublessor shall be entitled to exercise any and all of the rights and remedies
provided to the Sublessee as landlord under the Main Lease, or otherwise
available to lessors and/or sublessors under Minnesota law in the event of a
default by a lessee and/or sublessee.


13.           Notices.  Sublessor shall immediately forward to the Sublessee
copies of all billings, reports, written statements or notices received by
Sublessor from Owner as landlord under the Main Lease to the extent related to
the Sublease Premises.  Sublessee shall forward to Sublessor all reports and
written statements required under the Main Lease in connection with the Sublease
Premises or actions taken by Sublessee at least ten (10) days prior to the date
such reports or written statements are due under the Main Lease.  Any notice
which one party wishes or is required to give to the other party will be
regarded as effective if in writing and delivered to such party in the manner
provided under the Main Lease, addressed to the post-office address furnished by
such party.


14.           Relationship of the Parties.  Nothing contained in this Sublease
Agreement shall be deemed or construed by the parties, or by a third party, to
create the relationship of principal and agent or of partnership or joint
venture or of any association whatsoever between Sublessor and Sublessee.  It is
hereby expressly understood and agreed that neither the method of computation of
Rent, or any other provisions contained in this Sublease Agreement, nor any act
or acts of the parties hereto, shall be deemed to create any relationship
between Sublessor and Sublessee other than the relationship of Sublessor and
Sublessee.


15.           Invalidity.  If any one or more of the provisions of this Sublease
Agreement are adjudicated to be void or invalid, then the remaining provisions
of this Sublease Agreement shall remain in full force and effect insofar as such
remaining provisions are capable of execution.  Each covenant and agreement on
the part of one party is understood and agreed to constitute an essential part
of the consideration for each covenant and agreement on the part of the other
party.


16.           Conditions.  This Sublease shall at all times be considered to be
dependent on the existence of the Main Lease.  Any termination of the Main Lease
shall result in an automatic termination of this Sublease Agreement, and neither
party to this Sublease Agreement shall have any liability or responsibility to
the other, except:  (i) for such liability as shall have accrued prior to such
termination; and (ii) to whatever extent Sublessor is liable to the Sublessee
under the Main Lease in the event the Main Lease is cancelled or terminated
because of Sublessee’s actions, Sublessee shall remain liable to Sublessor.


17.           Successors and Assigns.  This Sublease Agreement and all covenants
and agreements contained herein shall be binding upon and inure to the benefit
of the respective successors and assigns of the parties to this Sublease
Agreement, subject to the restrictions imposed under this Sublease Agreement and
the Main Lease relating to transfers.


18.           Non-Waiver.  A party’s failure to insist upon strict performance
of any covenant of this Sublease Agreement or to exercise any option or right
herein contained shall not be a waiver or relinquishment for the failure of such
covenant, right or option, but the same shall remain in full force and
effect.  Sublessor is specifically authorized to accept a partial payment of
Rent or any other sum payable by Sublessee hereunder (no matter how such payment
may be labeled or conditionally delivered) without such acceptance being deemed
a waiver of the balance of the amount owed.


19.           General.  This Sublease Agreement shall be construed under the
laws of the State of Minnesota.  Except as otherwise provided herein, no
subsequent alteration, amendment, change or addition to this Sublease Agreement
shall be binding upon the parties unless reduced to writing and signed by both
parties.  This Sublease Agreement may be separately executed as counterparts
which shall be then read together and enforced.

 
 

--------------------------------------------------------------------------------

 





IN WITNESS TO THIS SUBLEASE AGREEMENT, the parties have executed this Sublease
Agreement effective as of the day and year first above-written.




SUBLESSOR:                                                                NORTECH
SYSTEMS INCORPORATED






By:  /s/  Michael J.
Degan                                                              


Its:  President and Chief Executive
Officer                                                                






SUBLESSEE:                                                                WINLAND
ELECTRONCIS, INC.






By:  /s/ Thomas J. de
Petra                                                                


Its:  President and Chief Executive
Officer                                                                

